Citation Nr: 1456165	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-22 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for personality disorder (originally claimed as a mental condition) has been received.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 administrative decision in which the RO declined to reopen the Veteran's claim for service connection for PTSD.  At that time, the RO also denied reopening a claim for a general psychoneurotic disorder.

The Board notes that in May 2004 the RO previously denied reopening a claim for service connection for a personality disorder, acquired psychiatric condition.  Although the Veteran did not appeal the May 2004 decision, the Veteran submitted new and relevant evidence to the claims file, within one (1) year of that decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

In January 2014, the Board noted that although the RO had adjudicated the appeal as involving a single claim, given the facts of the case, the appeal appropriately comprised the two separate new and material evidence claims as set forth on the title page (each subject to distinct prior final denials).  

In light Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), and the Board's decision to reopen the Veteran's separate claims of entitlement to service connection for PTSD and a psychiatric disorder herein, the Board has recharacterized the issue regarding the merits of the Veteran's claims from for entitlement to service connection for PTSD and entitlement to service connection for personality disorder, to the more general claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board notes that the Veteran is not prejudiced by the consolidation of these issues.  Rather, the Board is simply recognizing that such characterization includes consideration of all currently diagnosed acquired psychiatric disorders.  

Since the June 2014 supplemental statement of the case, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is reopening the Veteran's claims.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

The issue of entitlement to service connection for a stomach disorder has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final, November 1985 RO decision denied the appellant's claimed mental condition by denying service connection for a personality disorder; the RO found that the Veteran only had a mild personality disorder, which was a developmental abnormality, not a disability under the law.  

2.  A final, August 2006 RO decision denied the appellant's claim for service connection for PTSD; the RO found that the Veteran did not have a diagnosis of PTSD.  

3.   The evidence associated with the claims file since the respective November 1985 and August 2006 final denials relate to unestablished facts necessary to substantiate the appellant's claims of service connection for a psychiatric disorder and PTSD.  


CONCLUSIONS OF LAW

1.  The November 1985 and August 2006 decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to PTSD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening the claims for service connection for a psychiatric disorder and PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence Claims

The appellant currently contends that he developed PTSD in service, due to military sexual trauma.  Specifically, he claims that while he was prone on an emergency room table and bleeding profusely from his hand, after putting it through a window, an unknown person stuck their fingers up his anus.  (November 2005 STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR POST-TRAUMATIC STRESS DISORDER (PTSD)).  

Service treatment records include a November 19, 1976 finding of immature personality traits and no severe pathology.  His November 1977 separation examiner found that he was psychiatrically normal.

In September 1985, the Veteran filed a claim for service connection for a "mental condition".  The RO subsequently obtained private medical records from Rush Presbyterian - St. Luke's Medical Center dated in 1985.  Those records generally documented psychiatric treatment for pedophilic thoughts, and included findings of pedophilia, rule out bipolar illness and rule out schizotypal psychiatric disorder.

In November 1985, the RO denied the Veteran's claimed mental condition, finding that service connection for a personality disorder was not warranted, as it was a developmental abnormality, not a disability under the law.  

In January 2005, the RO received a Vet Center record, dated in January 2005, indicating that the Veteran had sought treatment for PTSD for sexual assault.

In August 2006, the RO denied service connection for PTSD, finding that the Veteran did not have a diagnosis of PTSD.

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  As to the August 2006 rating decision, the appellant did not file an application for review on appeal within one year of the decision.  As to the November 1985 rating decision, the Veteran filed a December 1986 notice of disagreement.  The RO subsequently issued a May 1987 statement of the case, but the Veteran did not file a substantive appeal to perfect his appeal.  Therefore, such decisions are final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant cases, such regulation is inapplicable.  In the year following the November 1985 and August 2006 rating decisions, the AOJ received no evidence pertaining to either claim prior to the expiration of each claim's respective appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In February 2004, the Veteran requested that his claim for a psychiatric disorder be reopened.  Also, in December 2008, the RO received the Veteran's request to reopen the claim for PTSD.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since filing both claims, the appellant has provided personal statements wherein he reiterated his claim that he suffered military sexual trauma in service.  Furthermore, additional VA medical records have been associated with the claims file that include psychiatric diagnoses other than a personality disorder, including for anxiety due to military sexual trauma (June 9, 2011; July 21, 2014) and a possible report of PTSD/military sexual trauma (July 15, 2014).  

The Board concludes that the new medical evidence of record constitutes evidence of a psychiatric disorder, to possibly include PTSD that may be related to service.  The additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims when considered with the old evidence.  The claims for entitlement to service connection for a psychiatric disorder and PTSD are reopened. 


ORDER

As new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, the appeal, to this extent, is granted.


REMAND

As noted in the Introduction, the Veteran's separate claims for service connection for PTSD and a psychiatric disorder have been recharacterized to a claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he developed PTSD from a sexual assault in service.  Specifically, he claims that while he laying prone on an emergency room table and bleeding profusely from his hand, an unknown person stuck a few fingers up his anus.  (November 2005 STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR POST-TRAUMATIC STRESS DISORDER (PTSD)).  

The Board initially notes that since the June 2014 supplemental statement of the case, the Veteran submitted additional evidence pertinent to his current claim.  As the Veteran has not waived his right to have the AOJ initially consider such examination reports, the Board finds that the claim must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the AOJ is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

Additionally, the Veteran has received psychiatric treatment from the Vet Center in Evanston, Illinois.  (January 2005 Vet Center record, November 2005 VA Form 21-4142).  However, those records have not been obtained.  Additionally, although the AOJ associated VA medical records from Milwaukee and North Chicago in April 2014, the Veteran has submitted additional pertinent VA medical records from the White River Junction VA medical center in Vermont.  Therefore, while on remand, all unassociated VA and Vet Center treatment records should also be obtained for consideration in the appeal.

Furthermore, a January 2000 VA medical record reflects that the medical provider believed that the Veteran may receive Social Security Administration (SSA) benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran should also be given an opportunity to identify any non-VA healthcare provider for psychiatric treatment, specifically including Resurrection Health Care/St. Francis Hospital.  A January 2005 letter from Resurrection Health Care/St. Francis Hospital documented that the Veteran had been receiving mental health treatment there since October 2004.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

In regard to the PTSD component of the Veteran's claim, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did. It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged. Therefore, evidence from sources other than his service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

With respect to the facts of this particular case, the Veteran alleges that his behavior changed following his May 1976 wrist injury, when he put his fist through a plate glass window following a picnic.  Specifically, he claims that while he was lying prone on an emergency room table and bleeding profusely from his hand, an unknown person stuck a few fingers up his anus.  (November 2005 STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR POST-TRAUMATIC STRESS DISORDER (PTSD)).  He has alternatively claimed that his psychiatric disorder was due to "harassment from giant afro-americans" and rooming with a drug user. (February 2004 statement).

In the present case, in the August 2006 rating decision, the RO found that it was unable confirm the Veteran's claimed in-service stressor, as related to the claimed assault.  The Veteran should be invited to submit any additional evidence regarding his claimed stressors.  Following the Veteran's response, the AOJ should undertake any necessary development to verify any of the claimed stressors.

The Board also finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.  

In this regard, the Board notes that the Veteran has not undergone a VA examination.  However, a July 21, 2014 VA medical record documents that the Veteran may have anxiety due to military sexual trauma and a July 15, 2014 VA medical record documents a history of PTSD/military sexual trauma.  Additionally, his 2005 private medical records from Resurrection Health Care/St. Francis Hospital documents a diagnosis of panic disorder with agoraphobia and anxiety not otherwise specified.  Also, 1985 private medical records from Rush Presbyterian-St. Luke's Medical Center included findings of pedophilia, rule out bipolar illness and rule out schizotypal psychiatric disorder.  In July 2014, the Veteran claimed that his acquired psychiatric disorder included anxiety, a personality disorder, Asperger's, and a sleep disorder.  He further alleges symptoms including depression and behavior changes in and following service.  

Therefore, in light of the current various acquired psychiatric disorders, to include PTSD, and the Veteran's allegations of experiencing psychiatric symptoms since service, the Board finds that the Veteran should be afforded a VA examination so as to determine the current nature and etiology of her acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from  (a) North Chicago and (b) Milwaukee (from April 2014 to the present), all unassociated VA medical records from (c) White River Junction, and all unassociated records from (d) the Vet Center in Evanston, Illinois.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider for psychiatric treatment, specifically including Resurrection Health Care/St. Francis Hospital.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
  
3.  The Veteran should be given another opportunity to identify any claimed in-service PTSD stressors.   

4.  Following the Veteran's response to directive #3, the AOJ should undertake any necessary development to verify any of his claimed stressors.  If any stressors cannot be verified, the AOJ should specifically make such a finding.

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her claimed acquired psychiatric disorder.  The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(a)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service sexual trauma.  The examiner should consider the Veteran's reports of (i) an unknown person sticking a few fingers up his anus, while he was lying on an emergency room table and receiving treatment for his profusely bleeding hand (which he had injured by putting it through a plate glass window after a picnic), (ii) "harassment from giant afro-americans", and (iii) rooming with a drug user. (February 2004, November 2005, and April 2014 statements). 

The examiner should document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

(b) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.   The examiner should consider the service treatment records, private medical records (including those from Rush Presbyterian-St. Luke's Medical Center and Resurrection Health Care/St. Francis Hospital), VA medical records and any other relevant records.  An explanation for EACH opinion should be provided.  

6.  After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence - to specifically include all evidence associated with the claim since the June 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


